IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 12, 2011

               LISA MARIE BUTLER v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                    No. 04-00222     John T. Fowlkes, Jr., Judge


                No. W2010-01232-CCA-R3-PC - Filed August 15, 2011


The Petitioner, Lisa Marie Butler, appeals the Shelby County Criminal Court’s denial of
post-conviction relief from her convictions for first degree felony murder and aggravated
child abuse. On appeal, she contends that trial counsel rendered ineffective assistance by
failing to exclude irrelevant evidence of the victim’s earlier injuries and that appellate
counsel rendered ineffective assistance by failing to argue on appeal that the evidence should
have been excluded. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and R OBERT W. W EDEMEYER, JJ., joined.

William Massey and Joseph A. McClusky, Memphis, Tennessee, for the appellant, Lisa
Marie Butler.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Garland Erguden, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                         OPINION


       The Petitioner was sentenced to life imprisonment for the murder conviction and
twenty years’ confinement for the child abuse conviction, to be served concurrently. This
court affirmed the judgments of the trial court and recited the facts of this case on direct
appeal:
       Viewed in the light most favorable to the State, the
evidence at trial disclosed that in 2003, Dewayne Holloway
lived in a two bedroom apartment at 400 South Lauderdale in
Shelby County. Holloway’s girlfriend, the defendant, lived with
him as did two of Holloway’s children, [a four-year-old son and
an eight-month-old infant son]. The defendant was the infant’s
mother.

        Holloway had full-time employment as an automotive
technician at Inside Out Transmission where his work schedule
was “basically nine to five.” On June 17, 2003, Holloway went
to work at 8:00 a.m. and left work at approximately 4:30 p.m.
He planned to go home, dress, and then attend the ceremony for
his graduation from Tennessee Technology Center, where he
had completed automotive technology classes. Holloway
testified that the defendant and the infant victim had
accompanied him to work that day, and on the way home,
Holloway stopped “at a couple of places” looking to purchase
film for the defendant’s camera because she had agreed to take
photographs at Holloway’s graduation. Holloway was unable to
locate camera film, and because he needed to go home and
dress, he declined to stop at any other places. Holloway stated,
“And after we couldn’t find film, . . . [the defendant] just kind
of got upset.”

       When the group arrived at the apartment, Holloway
noticed that his teenage children [. . .] were sitting and waiting
on the porch. The defendant went directly into the apartment,
leaving the victim in his car seat. Holloway removed the victim
from his vehicle, and [his teenage son] carried him into the
apartment. Holloway then carried the victim to the upstairs
bedroom and placed him in a playpen that also served as the
victim’s crib. Holloway prepared to take a shower, but first he
asked the defendant to clean his shoes. The defendant “basically
said no,” and Holloway asked his son [. . .] to perform the task.
Holloway mentioned to the defendant that the victim’s diaper
needed to be changed, and the defendant said that she would do
so. However, after Holloway showered, he noticed that the
defendant had not changed the victim’s diaper. Holloway asked
the defendant a second time to change the diaper, but the

                               -2-
defendant did not respond. The defendant did tell Holloway that
she would not be attending his graduation, and Holloway and
the older children left the apartment at approximately 4:50 p.m.
to drive to Mississippi Boulevard Christian Church where the
ceremony was being held.

       Once at the church, Holloway turned off his cellular
telephone as requested by the instructors. The ceremony lasted
approximately one hour, and afterwards, Holloway turned on his
cellular telephone and discovered that he had received 10
messages from the defendant and a neighbor advising that the
victim “had a accident” and was being taken to the hospital.
Holloway contacted the defendant who explained that the victim
had choked while being fed, that she rushed the victim to the
hospital, and that the victim died at the hospital. Holloway
drove to the hospital where he encountered the defendant and
the defendant’s family. Several days later, the defendant
admitted to Holloway that she had struck the victim once in the
stomach and once in the head because the victim “was hollering
and wouldn’t shut up.”

       Holloway related that earlier that same year in April, the
victim had sustained a fractured skull and broken wrist. At the
time of those injuries, Holloway was incarcerated, and the
defendant told him that the injuries were caused when the
defendant’s 11-year-old sister dropped the infant.

       At the time of trial, Holloway and the defendant were
engaged to be married. On cross-examination, Holloway
characterized the defendant as a “good mother.”

       Terri Frazier was sitting on her apartment porch visiting
with her cousin on June 17, when at approximately 6:00 p.m.,
the defendant “came around the corner walking, . . . fidgeting
with her hands.” Frazier had never before met the defendant,
but the defendant approached and asked to borrow a telephone.
Frazier testified at trial that the defendant explained that she
needed a telephone “to call her baby daddy cause her baby
wasn’t breathing.” Frazier handed the defendant a telephone
and advised her to first contact E 911. The defendant ignored

                               -3-
the advice, and dialed and redialed a number without success.
Frazier described the defendant as unemotional. Frazier’s sister
grabbed the telephone, dialed E 911, and handed the telephone
back to the defendant. The defendant reported to E 911 that the
victim had stopped breathing.

         In an effort to assist, Frazier’s cousin and the cousin’s
daughter asked the defendant where she lived. The defendant
pointed toward the apartment, and the cousin and cousin’s
daughter ran and tried to get inside the apartment. The doors,
however, were locked. Frazier stated that she and the defendant
then walked to the apartment, and the defendant unlocked the
door. The defendant said that the victim was upstairs, and
Frazier and her relatives located the victim in the playpen.
Frazier described the victim as “green and his stomach was
swollen.” Frazier’s cousin picked up the victim and placed him
on the bed. The woman “blew into his mouth[,] and he threw up
a little bit[,] and she wiped the puke out of his mouth, and then
she did it again.” The paramedics arrived and began treating the
victim.

       Frazier’s cousin, Tonni Burt, testified at trial and
corroborated the events of June 17. Burt testified that while she
was trying to resuscitate the victim, the defendant merely stood
back without emotion. The paramedics were able to establish a
heart beat in the victim, and they rushed the child to the
ambulance. Burt heard her cousin tell the defendant to go with
the paramedics to check on the victim. Burt never saw the
defendant crying or displaying emotion.

       Memphis Police homicide investigator Nathan Berryman
interviewed the defendant on June 20, three days after the
victim’s death. After acknowledging and waiving her rights, the
defendant was questioned at the police department homicide
office. Investigator Berryman testified that initially the
defendant denied any involvement in the victim’s death but
ultimately admitted punching the victim in the stomach and
head. The defendant told him that she was upset because she
did not have camera film to photograph Holloway’s graduation.
After Holloway left the apartment, the defendant removed the

                               -4-
victim from the playpen intending to change the diaper, but
when the victim began crying, she punched him in the head and
stomach, placed him back in the playpen, and went downstairs.

        At trial, Investigator Berryman identified a written,
four-page statement that recounted the defendant’s version of
events. Investigator Berryman read the statement to the jury in
which the defendant spoke of Holloway harassing her by his
repeated requests for her to attend the graduation. The
defendant said that Holloway’s behavior made her “mad and
upset,” such that when the victim started crying, she hit the
victim and placed him in the playpen face down. The defendant
went downstairs and made a sandwich. Later, when she
returned to the bedroom, she noticed that the victim was not
breathing and had vomit on his face. She removed the victim
from the playpen and placed him on the bed. She tried shaking
the victim, but he was unresponsive. The defendant moved the
victim back to the playpen, and she found her keys and ran out
the front door. She asked to borrow a telephone from “some
ladies standing [nearby] on the porch.” The defendant told the
investigator that she placed a call to E 911.

      The final part of the statement that Investigator Berryman
read to the jury consisted of the following questions and
answers:

QUESTION: Where did you hit the baby?

ANSWER: I hit him in the head once and in the stomach.

QUESTION: What part of the head did you hit him in?

ANSWER: The right side.

QUESTION: Did you hit him with anything?

ANSWER: I just hit him with my fist.

QUESTION: Was he lying on his back when you hit him?



                              -5-
ANSWER: Yes.

QUESTION: After you hit the baby while you were lying [sic]
him down in the playpen, how was he acting?

ANSWER: He was sniffling.

QUESTION: Did the baby cry or make any other noise while
you were downstairs?

ANSWER: No.

QUESTION: Had you ever struck the baby before in this
manner?

ANSWER: No.

QUESTION: Have you ever seen Dewayne abuse the baby or
any other children?

ANSWER: No.

QUESTION: Do you feel like you’ve been treated fairly during
this interview?

ANSWER: Yes.

QUESTION: Did you give this statement freely and voluntarily
without any threats, promises, or coercion?

ANSWER: Yes.

QUESTION: Is there anything else that you would like to add
to your statement that would aid us in this investigation?

ANSWER: I’m sorry for what I did to my baby. I should have
never hit him.

      The State’s final witness was Dr. Teresa Campbell who
performed the autopsy on the victim. The autopsy revealed

                            -6-
              blunt trauma to the victim’s head as evidenced by multiple head
              contusions of various ages and by skull fractures. Doctor
              Campbell testified that she found one recent skull fracture in the
              right back of the head and a healing skull fracture on the left
              side of the head. She also found a “very old skull fracture” on
              the right side of the head that was almost completely healed.
              The victim had a “recent left six rib fracture” and a fracture of
              the arm bone, and Dr. Campbell observed “[s]cattered scars to
              the chest and the arms and the legs.”

                      Doctor Campbell identified the fatal injury as the blow on
              the right side of the head and behind the right ear. That injury
              fractured the skull resulting in brain swelling and difficulties
              with breathing and heart rate. In her opinion, the fatal fracture
              was consistent with a “blow with the fist to the back of [the
              victim’s] head.” On cross-examination, Dr. Campbell agreed
              that with a prior brain injury and then a second blow to the head,
              the brain “is more susceptible to being injured more severely if
              it’s already injured.” She also acknowledged the “possibility”
              that the victim could have survived the recent trauma in the
              absence of the earlier or older trauma.

State v. Lisa Marie Butler, No. W2005-01964-CCA-R3-CD, Shelby County, slip op. at 1-5
(Tenn. Crim. App. Nov. 7, 2006), app. denied (Tenn. Aug. 13, 2007).

       At the post-conviction hearing, the Petitioner testified that she relied upon trial
counsel to ensure that only proper evidence was admitted at the trial. She said she did not
speak with trial counsel much before or during the trial, but she admitted they discussed the
victim’s earlier injuries.

        On cross-examination, the Petitioner testified that she did not remember trial counsel’s
visiting her in jail but that she spoke with trial counsel each time she appeared in court. She
said her conversations with trial counsel did not last long. She did not remember whether
trial counsel gave her copies of her indictment, the evidence obtained during discovery, or
a transcript of the preliminary hearing, but she said trial counsel sent her a copy of her
confession and a “Motion of Discovery.” On questioning from the court, the Petitioner
testified that before the trial, she received a large, thick envelope that contained “the Motion
of Discovery,” her statement to the detectives, and the testimony of witnesses, but that she
did not remember how she received the envelope.



                                              -7-
        Trial counsel testified that he had practiced law for twenty-eight years and that he had
worked as a prosecutor and as a public defender. He said he met with the Petitioner “a
couple dozen times.” He recalled Dr. Campbell, the medical examiner, testifying at the trial
that the victim suffered from recent injuries, injuries in the process of healing, and older
injuries that had healed. He said that he met with Dr. Campbell before the trial and that she
pointed out all of the victim’s injuries, using the victim’s actual skull and rib cage. He said
he attempted to object to Dr. Campbell’s testimony regarding the victim’s previous injuries,
including healing skull and rib fractures and older bruises to the victim’s brain, but the
objection was overruled. He said he did not mention Tennessee Rule of Evidence 404(b),
pertaining to a defendant’s other crimes, wrongs, or acts, when objecting and did not
remember if there was a jury out hearing on the issue. He did not remember whether the trial
court stated the basis for admitting the evidence. He said that he did not file a motion to
exclude the evidence of previous injuries pursuant to Rule 404(b) and that there was no
pretrial hearing on the issue. He thought the medical examiner had a duty to describe the
victim’s body as she found it. He agreed the trial court gave a curative instruction to the jury
during Dr. Campbell’s testimony.

        Trial counsel testified that when he cross-examined Dr. Campbell, he attempted to
clarify that other people lived in the victim’s home who could have been responsible for
some of the victim’s injuries. He said he met with Mr. Holloway before the trial and learned
that the Petitioner’s sister previously injured the victim by accidentally dropping him. He
said he did not object when Mr. Holloway testified at the trial that the Petitioner’s sister
previously caused fractures to the victim’s skull and rib cage by dropping the victim. Trial
counsel said he wanted this testimony to be admitted because it was helpful to establish that
persons other than the Petitioner caused some of the victim’s injuries. He agreed that Mr.
Holloway testified before Dr. Campbell. He said he did not include the Rule 404(b) issue
in the motion for a new trial because he thought the trial court’s ruling on admitting the
evidence was correct.

       On cross-examination, trial counsel agreed that Mr. Holloway testified that the
Petitioner was a good mother and a loving parent. Trial counsel agreed that the victim was
eight months old when he died and six months old when he suffered previous injuries. Trial
counsel remembered Dr. Campbell’s testifying that the brain injury that caused the victim’s
death was worsened by previous brain injuries. He agreed that he made a continuing
objection to Dr. Campbell’s testimony regarding the victim’s previous injuries and that he
objected to at least ten photographs. He said he had never seen a medical examiner’s
testimony regarding the condition of a victim’s body excluded pursuant to Rule 404(b).




                                              -8-
       Trial counsel testified that he had an investigator speak with the State’s witnesses to
determine if the witnesses would tell the investigator the same information they provided to
the police. He identified a letter addressed to the Petitioner that stated:

               This will confirm that I have hand-delivered to you this date, in
               open court, a copy of the Indictment hereinabove referenced, the
               discovery package regarding same, a transcript of the
               preliminary hearing and a letter from Dr. Wyatt Nichols. Please
               review all this material and we will discuss the same on or
               before your next court date . . . .

       Appellate counsel testified that she was an attorney with the Public Defender’s Office
in Memphis and that she represented the Petitioner on direct appeal. She said she did not
raise any issues regarding Rule 404(b) on appeal.

       On cross-examination, appellate counsel testified that she had been licensed to
practice law in Tennessee since 1993. She said she did not find any Rule 404(b) issues in
the Petitioner’s case that might have warranted plain error relief.

        In denying the petition for post-conviction relief, the trial court found that trial counsel
was not ineffective for making a strategic decision not to object to the testimony of Mr.
Holloway regarding the victim’s previous injuries because trial counsel “reasonably
believed” the testimony supported his argument that the victim’s death was caused in part by
the previous injuries. The trial court found that trial counsel was not ineffective for failing
to object on Rule 404(b) grounds when Dr. Campbell testified regarding the victim’s
previous injuries because the Petitioner failed to show that the outcome of the trial would
have been different had trial counsel made the objection. The trial court noted that trial
counsel objected to the introduction of photographs and diagrams of the victim on Rule 403
grounds, that Dr. Campbell did not know the source of the victim’s injuries, and that Dr.
Campbell’s testimony supported the overall defense theory that the Petitioner was less
culpable because someone other than the Petitioner inflicted injuries that made the victim
more susceptible to death. The trial court found that the Petitioner failed to establish that
appellate counsel was deficient or that the Petitioner was prejudiced by appellate counsel’s
tactical decision to focus the appeal on the sufficiency of the evidence, the issue appellate
counsel felt was most likely to succeed on direct appeal. This appeal followed.

       The burden in a post-conviction proceeding is on the Petitioner to prove her
allegations of fact by clear and convincing evidence. T.C.A. § 40-30-110(f) (2006);
Dellinger v. State, 279 S.W.3d 282, 294 (Tenn. 2009). Once a petitioner establishes the fact
of counsel’s errors, the trial court must determine whether those errors resulted in the

                                                -9-
ineffective assistance of counsel. Dellinger, 279 S.W.3d at 293; see Strickland v.
Washington, 466 U.S. 668, 687-88, 694 (1984).

        On appeal, we are bound by the trial court’s findings of fact unless we conclude that
the evidence in the record preponderates against those findings. Fields v. State, 40 S.W.3d
450, 456-57 (Tenn. 2001). Because they relate to mixed questions of law and fact, we review
the trial court’s conclusions as to whether counsel’s performance was deficient and whether
that deficiency was prejudicial under a de novo standard with no presumption of correctness.
Id. at 457. Post-conviction relief may only be given if a conviction or sentence is void or
voidable because of a violation of a constitutional right. T.C.A. § 40-30-103 (2010).

        Under the Sixth Amendment to the United States Constitution, when a claim of
ineffective assistance of counsel is made, the burden is on the petitioner to show (1) that
counsel’s performance was deficient and (2) that the deficiency was prejudicial. Strickland,
466 U.S. at 687; see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). A petitioner will
only prevail on a claim of ineffective assistance of counsel after satisfying both prongs of the
Strickland test. See Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). The performance
prong requires a petitioner raising a claim of ineffectiveness to show that the counsel’s
representation fell below an objective standard of reasonableness or “outside the wide range
of professionally competent assistance.” Strickland, 466 U.S. at 690. The prejudice prong
requires a petitioner to demonstrate that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.
at 694.

       In Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), our supreme court decided that
attorneys should be held to the general standard of whether the services rendered were within
the range of competence demanded of attorneys in criminal cases. Further, the court stated
that the range of competence was to be measured by the duties and criteria set forth in
Beasley v. United States, 491 F.2d 687, 696 (6th Cir. 1974), and United States v. DeCoster,
487 F.2d 1197, 1202-04 (D.C. Cir. 1973). See Baxter, 523 S.W.2d at 936. Also, in
reviewing counsel’s conduct, a “fair assessment of attorney performance requires that every
effort be made to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s
perspective at the time.” Strickland, 466 U.S. at 689. “Thus, the fact that a particular
strategy or tactic failed or even hurt the defense does not, alone, support a claim of
ineffective assistance.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).
Deference is made to trial strategy or tactical choices if they are informed ones based upon
adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982); see DeCoster, 487
F.2d at 1201.



                                              -10-
       The Petitioner contends that trial counsel rendered ineffective assistance by failing to
seek exclusion of irrelevant evidence of the victim’s previous injuries and that appellate
counsel rendered ineffective assistance by failing to argue on appeal that the irrelevant
evidence should have been excluded. She argues that the evidence should have been
excluded pursuant to Tennessee Rule of Evidence 404(b) and that trial counsel was
ineffective because he failed to object to the testimony of Mr. Holloway and failed to object
effectively to the testimony of Dr. Campbell and the evidence introduced through her. The
State contends that the trial court did not err by denying the petition because trial counsel’s
strategy to show that previous injuries were partly responsible for the victim’s death was
reasonable and because the Petitioner did not show she was prejudiced by trial counsel’s
actions in light of the overwhelming evidence against her. The State has not responded to
the argument regarding appellate counsel. We conclude that the trial court did not err by
denying the petition for post-conviction relief.

       Evidence is relevant if it has “any tendency to make the existence of any fact that is
of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” Tenn. R. Evid. 401. However, relevant evidence “may be
excluded if its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury.” Tenn. R. Evid. 403. Tennessee Rule of
Evidence 404 prohibits evidence of a defendant’s other crimes, wrongs, or acts offered to
show a character trait in order to prove that the defendant acted in conformity with that
character trait. Tenn. R. Evid. 404(b).

       Initially, we note that evidence of the victim’s previous injuries was relevant. Dr.
Campbell testified that the previous injuries made the victim more susceptible to being
severely injured by the Petitioner’s blows and could have contributed to the victim’s death.

        With regard to the testimony of Dr. Campbell and the evidence introduced through
her, trial counsel testified that although he made a continuing objection to the testimony and
at least ten photographs of the victim’s previous injuries, he did not cite Rule 404(b) when
objecting. We note that Dr. Campbell did not know the source of the victim’s injuries and
that no evidence established that the Petitioner inflicted the previous injuries. In fact, the
evidence showed that the Defendant’s sister caused previous injuries. As a result, Dr.
Campbell’s testimony and the evidence introduced through her were not evidence of the
Petitioner’s other crimes, wrongs, or acts subject to exclusion under Tennessee Rule of
Evidence 404(b). See State v. DuBose, 953 S.W.2d 649, 653 (Tenn. 1997) (“Evidence of
crimes, wrongs or acts, if relevant, are not excluded by Rule 404(b) if they were committed
by a person other than the accused and are only conditionally excluded if committed by the
accused. ”).



                                             -11-
        With regard to trial counsel’s decision not to object to Mr. Holloway’s testimony that
the Petitioner’s sister previously dropped the victim, causing a fractured skull and a broken
wrist, the Petitioner argues that this was not a tactical decision because trial counsel
subsequently objected to Dr. Campbell’s testimony regarding previous injuries. We disagree.
 While Mr. Holloway and Dr. Campbell each testified that the victim suffered from previous
injuries, only Mr. Holloway explained the source of the victim’s injuries. Trial counsel
testified that he did not object because Mr. Holloway’s testimony was helpful to establish
that persons other than the Petitioner caused injuries to the victim. Although trial counsel
sought to limit the Petitioner’s culpability and establish that the previous injuries could have
contributed to the victim’s death, trial counsel did not explain how that could assist the
Petitioner in light of her admission that she administered the fatal blow that killed the victim,
and this court will not speculate on trial counsel’s strategy.

      In any event, we agree with the trial court that the Petitioner failed to establish that
she was prejudiced by trial counsel’s actions. As this court noted on direct appeal:

              The [Petitioner] expressly admitted in her statement given to
              Investigator Berryman that she knowingly struck the infant
              because the infant would not cease crying. . . . Furthermore, the
              evidence is uncontested that the infant was solely in the
              [Petitioner’s] care when the injuries were inflicted and that
              when Holloway left to attend graduation, the infant was
              uninjured.

              ...

              Dr. Campbell catalogued several injuries of various ages to the
              infant’s head. Doctor Campbell, however, was specific in her
              testimony that “the injury that killed the child was a blow to the
              head that caused a fracture to the bone in the head with resulting
              swelling of the brain. The swelling of the brain would have
              caused problems with breathing and his heart rate.” From the
              record before us, we note that immediately after Dr. Campbell’s
              statement, the trial court clarified, “For the record, she pointed
              to the back of the doctor’s head on the right side behind the right
              ear.”

              ...




                                              -12-
              The defendant, in her statement to Investigator Berryman,
              identified the location where she struck the infant in the head as
              “[t]he right side.”

Lisa Marie Butler, slip op. at 5-6.

        The record reflects that the Petitioner admitted inflicting the blow that caused the
victim’s death. We conclude that the Petitioner has failed to establish that the outcome of
the trial would have been different had trial counsel excluded evidence of the victim’s
previous injuries. The Petitioner is not entitled to relief.

        With regard to appellate counsel, the Petitioner argues that appellate counsel rendered
ineffective assistance by failing to argue on appeal that the irrelevant evidence should have
been excluded pursuant to Rule 404(b). Appellate counsel testified that she did not find any
plain error issues to raise under Rule 404(b) on appeal. As noted above, the evidence of the
victim’s previous injuries was relevant and was not subject to exclusion under Rule 404(b)
because the acts were committed by a person other than the Petitioner. See DuBose, 953
S.W.2d at 653. We agree with the trial court that the Petitioner failed to establish that
appellate counsel was deficient or that the Petitioner was prejudiced by appellate counsel’s
tactical decision to focus the appeal on the sufficiency of the evidence. The Petitioner is not
entitled to relief.

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                               ____________________________________
                                               JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -13-